 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                            DISTRICT OF NEVADA
 6
                                                     ***
 7
      JACQUELINE STEINMETZ,                                 Case No.: 2:19-cv-00067-APG-GWF
 8

 9                             Plaintiff,                                  ORDER
             v.
10
      EXPERIAN INFORMATION SOLUTIONS,
11    INC., et al.,
12                                     Defendants.
13

14

15          This matter is before the Court on Defendant Experian Information Solutions, Inc.’s
16   Motion to Stay Discovery (ECF No. 48), filed on April 5, 2019; and Motion for Protective Order
17   (ECF No. 53), filed on April 15, 2019.
18                                               BACKGROUND
19          Defendant Experian has filed a motion to dismiss Plaintiff’s first amended complaint
20   which alleges violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681(e)(b),
21   1681i, and 1681g, and Nevada Revised Statutes (NRS) 598C.160 and 598.130. Among other
22   things, Defendant argues that Plaintiff has not adequately alleged that she suffered injury-in-fact
23   as a result of violations of the FCRA and Nevada statutes.
24          Plaintiff alleges that Experian’s violations of the FRCA and NRS 598C caused her to
25   suffer actual damages, “including without limitation out-of-pocket expenses in the form of
26   transportation and lost time in challenging these defendants’ wrongful omissions. Her credit
27   reporting issues have caused Plaintiff to suffer increased emotional distress, in the form of
28
                                                      1
 1   diminished self-image, humiliation, embarrassment, nervousness, anxiety, panic attacks,

 2   depression, frustration and sadness – and because she feels as though she has let down her

 3   marriage. Plaintiff has also avoided applying for credit for fear of being denied.” First Amended

 4   Complaint (ECF No. 28) at ¶ 76. Plaintiff also alleges that her credit worthiness has been

 5   damaged by the inaccurate information in Experian’s files. Id. at ¶ 77. Plaintiff does not allege,

 6   however, that she has been denied credit because of inaccurate information reported by Experian.

 7   Nor does she allege that she suffered other adverse consequences such as loss of an employment

 8   opportunity.

 9                                              DISCUSSION

10           “The purpose of Federal Rule 12(b)(6) is to enable defendants to challenge the legal

11   sufficiency of a complaint without subjecting themselves to discovery.” Tradebay, LLC v. eBay,

12   Inc., 278 F.R.D. 597, 601 (D.Nev. 2011) (citing Rutman Wine Co. v. E&J Gallo Winery, 829

13   F.2d 729, 738 (9th Cir. 1987)). ‘“[D]iscovery follows the filing of a well-pleaded complaint. It

14   is not a device to enable the plaintiff to make a case when his complaint has failed to state a

15   claim for relief.’” Mujina v. Airscan, Inc., 771 F.3d 580, 583 n. 7 (9th Cir. 2014) (quoting

16   Carter v. DeKalb Cnty., Ga., 521 Fed.Appx. 725, 728 (11th Cir. 2013)). The district court has

17   wide discretion in controlling discovery, and it may properly stay discovery when it is convinced

18   that the plaintiff will be unable to state a claim for relief. Tradebay, 278 F.R.D. at 601 (citing

19   Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988)).

20          Tradebay noted that district courts in the Ninth Circuit have adopted different tests for

21   determining whether a stay of discovery should be granted. Some courts stay discovery if there

22   appears to be an immediate and clear possibility that the dispositive motion will be granted. Id.

23   at 602 (citing GTE Wireless, Inc. v. Qualcomm, Inc., 192 F.R.D. 384, 286 (S.D.Cal. 2000)).

24   Other courts apply a multi-factor test in deciding whether a stay should be granted. Id. (citing

25   Skellerup Indus. Ltd. v. City of L.A., 163 F.R.D. 598, 601 (C.D.Cal. 1995)). The judges in this

26   district have formulated the following test for granting a stay of discovery pending the decision

27   on the underlying motion: (1) The pending motion must be potentially dispositive of the case as

28   a whole, or at least of the claims as to which a stay of discovery is sought; (2) the potentially
                                                       2
 1   dispositive motion can be decided without additional discovery; and (3) the court has taken a

 2   preliminary peek at the merits of the potentially dispositive motion and is convinced that plaintiff

 3   will be unable to state a claim for relief. Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581

 4   (D.Nev. 2013). This test, like those adopted by other courts, is an effort to achieve a balance

 5   between the interest in avoiding unnecessary and burdensome discovery versus the interest in

 6   expediting the completion of discovery. This district draws the balance strongly in favor

 7   expediting the completion of discovery and avoiding delay. The drawback of this test is that a

 8   defendant may be leveraged into settling a non-meritorious lawsuit solely to avoid the burden

 9   and expense of discovery.

10          The FCRA imposes a host of requirements concerning the creation and use of consumer

11   reports. The act requires consumer reporting agencies to follow reasonable procedures to assure

12   maximum possible accuracy of consumer reports; to notify providers and users of consumer

13   information of their responsibilities under the Act; to limit the circumstances in which such

14   agencies provide consumer reports for employment purposes; and to post toll-free numbers for

15   consumers to request reports. Spokeo Inc. v. Robins, --- U.S. ---, 136 S.Ct. 1540, 1545 (2016)

16   (“Spokeo II”) (citing 15 U.S.C. §§ 1681e(b); 1681e(d); 1681b(b)(1); and 1681j(a)). Any person

17   who willfully violates the Act with respect to any individual may be liable to that individual for

18   either actual or statutory damages, costs of action and attorney’s fees, and possibly punitive

19   damages. Id. (citing § 1681n(a)).

20          In Spokeo II, the Supreme Court reversed the Ninth’s Circuit’s determination that

21   plaintiff had sufficiently alleged injury-in-fact to support her claim for violation of the FCRA.

22   The Court stated that an injury-in-fact must be both concrete and particular. “A ‘concrete’ injury

23   must be ‘de facto’; that is, it must actually exist.” Id. at 1548. Intangible injuries can be

24   concrete. Id. at 1549. Congress has the power to define injuries and articulate chains of

25   causation that will give rise to a case or controversy where none previously existed. A plaintiff

26   does not automatically satisfy the injury-in-fact requirement, however, simply because a statute

27   grants him a statutory right and authorizes him to sue to vindicate that right. A bare allegation of

28   procedural violations does not demonstrate injury-in-fact because such violations may result in
                                                       3
 1   no harm. “For example, even if a consumer reporting agency fails to provide the required notice

 2   to a user of the agency’s consumer information, that information regardless may be entirely

 3   accurate. In addition, not all inaccuracies cause harm or present any material risk of harm. An

 4   example that comes readily to mind is an incorrect zip code. It is difficult to imagine how the

 5   dissemination of an incorrect zip code, without more, could work any concrete harm.” Id. at

 6   1550.

 7           On remand, the Ninth Circuit summarized Spokeo II as follows: ‘“Article III standing

 8   requires a concrete injury.’ Id. To establish such an injury, the plaintiff must allege a statutory

 9   violation that caused him to suffer some harm that ‘actually exist[s]’ in the world; there must be

10   an injury that is ‘real’ and not ‘abstract’ or merely ‘procedural.’ Id. at 1548–49 (internal

11   quotation marks omitted). In other words, even when a statute has allegedly been violated,

12   Article III requires such violation to have caused some real—as opposed to purely legal—harm

13   to the plaintiff.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1112 (9th Cir. 2017). The court stated

14   that the Supreme Court “seem[ed] to have assumed that, at least in general, the dissemination of

15   false information in consumer reports can itself constitute a concrete arm. Id. at 1114 (citing

16   Spokeo II, 136 S.Ct. at 1550). The existence of inaccurate information in credit reports and the

17   likelihood that such information will be important to entities that use such reports may be

18   sufficient to satisfy the injury-in-fact requirement. Id. The court must, therefore, determine

19   whether the plaintiff has alleged violations of the FRCA that actually harm, or at least that

20   actually create a material risk of harm. Id. at 1115. Not every minor inaccuracy reported in

21   violation of the FCRA will cause real harm or a material risk of real harm. The court is required

22   to examine the nature of the specific alleged reporting inaccuracies to ensure that they raise a

23   real risk of harm. The court noted that Spokeo II “unfortunately gave little guidance as to what

24   varieties of misinformation should fall in the harmless category, beyond the example of an

25   erroneous zip code.” Id. at 1116-17.

26           In Shaw v. Experian Information Solutions, Inc., 891 F.3d 749, 756 (9th Cir. 2018), the

27   court stated that ‘[t]o sustain a claim under § 1681e or § 1681i of the FCRA, a plaintiff must first

28   make a prima facie showing of inaccurate reporting by presenting evidence tending to show that
                                                       4
 1   a credit reporting agency prepared a report containing inaccurate information. Information is

 2   inaccurate for purposes of the FCRA if it is patently incorrect or is misleading in such a way and

 3   to such an extent that it can be expected to adversely affect credit decisions. Id. (citing Gorman

 4   v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009)).

 5          It is not particularly easy for a district judge, in ruling on a Rule 12(b)(6) motion, to

 6   determine whether a plaintiff has alleged plausible claims for violation of the FCRA, and

 7   whether the alleged violations sufficiently demonstrate an injury-in-fact. It is even more difficult

 8   for a magistrate judge, in ruling on a motion stay to discovery, to determine by a “preliminary

 9   peek” whether all of the violations alleged in the complaint are certain or likely to be dismissed.

10   In this case, Plaintiff alleges that she made all payments owed during her Chapter 13 bankruptcy,

11   but that not all of this positive payment history was reported on the disclosures and reports she

12   received from the credit reporting agencies. She claims that the suppression of this information

13   violated the FCRA and caused her injury. First Amended Complaint (ECF No. 28), at ¶¶ 27, 96-

14   97. In Jaras v. Equifax Inc., 766 Fed.Appx. 492, 494 (9th Cir. March 25, 2019) (unpublished

15   decision), the Ninth Circuit held that similar allegations were insufficient to allege a claim under

16   the FRCA:
                      Plaintiffs here do not make any allegations about how the alleged
17            misstatements in their credit reports would affect any transaction they tried to
18            enter or plan to try to enter—and it is not obvious that they would, given that
              Plaintiffs’ bankruptcies themselves cause them to have lower credit scores with
19            or without the alleged misstatements. They have therefore said nothing that
              would distinguish the alleged misstatements here from the inaccurate zip code
20            example discussed by the Supreme Court in Spokeo. Indeed, Plaintiffs have not
              alleged that they tried to enter any financial transaction for which their credit
21
              reports or scores were viewed at all, or that they plan to imminently do so, let
22            alone that the alleged inaccuracies in their credit reports would make a
              difference to such a transaction.
23

24          Arguably, in deciding the motion to stay discovery, the Court should attempt to parse

25   each of Plaintiff’s allegations to determine (1) whether it plausibly alleges a violation of the

26   FRCA, and (2) whether it is the type of violation that would causes actual harm or actually create

27   a material risk of harm. Such a time consuming use of judicial resources is not warranted where,

28   as here, Plaintiff does not allege that she tried to enter any financial transaction for which the

                                                       5
 1   credit reports or scores were viewed at all, or that she plans to imminently do so. At least where

 2   the alleged violations do not clearly appear to violate the FCRA and plaintiff has not alleged that

 3   she has been denied credit or experienced some other adverse action because of the inaccurate

 4   credit information, the appropriate approach, in furtherance of Rule 1’s goal of a just, speedy and

 5   expensive determination of the action, is to stay discovery pending the decision on the motion to

 6   dismiss. Once that motion is decided, the parties +will be able to proceed with discovery on any

 7   claims that survive. This will ultimately save both time and expense, and promote a fair and just

 8   resolution of the lawsuit. Accordingly,

 9          IT IS HEREBY ORDERED that Defendant Experian’s Motion to Stay Discovery (ECF

10   No. 48) is granted. Discovery as to Plaintiff’s claims against Defendant Experian is stayed

11   pending the Court’s decision on its motion to dismiss the first amended complaint.

12          IT IS FURTHER ORDERED that Defendant Experian’s Motion for Protective Order

13   (ECF No. 53) is denied, as moot.

14          DATED this 15th day of July, 2019.

15
                                           _________________________________
16                                         GEORGE FOLEY, JR.
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                      6
